Attachment to Advisory Action

Applicants’ amendment filed on 11/12021 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, the scope of claim 1 has been narrowed. Specifically claim 1 has been amended deleting the limitation “R8 to R11 each may be bonded to any adjacent one of the R8 to R11 through an alkylene group having 3-12 carbon atoms or alkenylene group having 3-12 carbon atoms to form a ring...”. It is the Examiner’s position that this is a new issue and therefore, the amendment would require further consideration and/or search.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767